Title: Memorial from Great Egg Harbor, New Jersey, 14 December 1803
From: Holmes, John and Others
To: Jefferson, Thomas


               
                  To Thomas Jefferson Esqr. President of the United States of America
                  State of New JerseyGreat-Egg-Harbour. Gloucester CountyDecember 14th. 1803
               
               Whereas the Collector of the Port of Great-Egg-Harbour, Namely Alexander Freeland Esqr., has become so dilatory and Negligent in Performing his Official duty as a proper Officer, that we deem it absolutely Necessary to lay before your Excellency, a statement of his Conduct, praying he may be dismissed from his office, being well assured that it will be highly conducive to the Welfare of the public in particular.
               He has for several months back taken to excessive hard drink & still remains so and is frequently intoxicated, so that oftentimes he is by no means Capable of performing his official duty when its required of him, and we regret that we have not made Application, for redress at an earlier period, but we hope that your Excellency will take our Grievances into Consideration, and by his Removal from office we shall conceive ourselves abundantly Retrieved.
               
                  John Holmes.—Cptn.
                  Clement Ireland Capt.
                  Jonas Adams
                  
                  Enoch Ingresol
                  Job Ireland Capt.
                  Jesse Strattan
                  John Doughty
                  Adrial Clark—
                  Obediah Read—
                  Johnathan Reed
                  Felix Smith—
                  Richard Morris Risley Capt.
               
            